



Exhibit 10.10




AMERIGAS PROPANE, INC.
EXECUTIVE ANNUAL BONUS PLAN
(As amended as of November 15, 2018)
I.Purpose. The purpose of the AmeriGas Propane, Inc. Executive Annual Bonus Plan
(the “Plan”) is to provide a means whereby AmeriGas Propane, Inc. (the
“Company”), which is the general partner of AmeriGas Partners, L.P., may provide
incentive compensation to its eligible employees to serve as an incentive for
employee performance and retention. The Plan is intended to encourage eligible
employees to contribute to the growth of AmeriGas Partners, L.P. and the
enhancement of unitholder value. The Plan is part of a total compensation
structure under which a meaningful portion of eligible employees’ total
compensation is based on achievement of performance goals relating to the
eligible employees’ business and/or area of responsibility. The Plan was
originally effective as of October 1, 2006, was amended and restated as of
November 15, 2012, and is hereby amended and restated as of November 15, 2018.
II.    Definitions. Whenever used in this Plan, the following terms will have
the respective meanings set forth below:
2.1    “Administrative Committee” means the Chief Executive Officer of UGI
Corporation and the chief human resources officer of UGI Corporation.
2.2    “AmeriGas LTIP” means the AmeriGas Propane, Inc. 2010 Long Term Incentive
Plan on behalf of AmeriGas Partners, L.P., as in effect from time to time, or a
successor plan.
2.3    “Board” means the board of directors of the Company as constituted from
time to time.
2.4    “Code” means the Internal Revenue Code of 1986, as amended.
2.5    “Committee” means (i) for Senior Management, the Compensation/Pension
Committee of the Board or its successor or (ii) for Eligible Employees who are
not members of Senior Management, the Chief Executive Officer of the Company or
his designee.
2.6    “Company” means AmeriGas Propane, Inc., a Pennsylvania corporation, or
any successor thereto.
2.7    “Eligible Employee” means, unless determined otherwise by the Committee,
a U.S. salaried employee of the Employer who is compensated in the executive
salary grade structure. The Committee may also designate in writing that one or
more other senior level employees of an Employer shall be Eligible Employees for
purposes of the Plan for a Fiscal Year, in its sole discretion.





--------------------------------------------------------------------------------





2.8    “Employer” means, unless determined otherwise by the Committee, the
Company and its subsidiaries.
2.9    “Fiscal Year” means the Company’s fiscal year beginning each October 1
and ending each September 30.
2.10    “Participant” means, unless determined otherwise by the Committee, an
Eligible Employee who provides services to the Employer during the applicable
Fiscal Year. Participants in any other annual bonus plan of an Employer, are not
eligible to participate in the Plan, except in the case of a transfer to or from
an eligible position during a Fiscal Year, as set forth in Section 3.4.
2.11    “Plan” means this AmeriGas Propane, Inc. Executive Annual Bonus Plan, as
in effect from time to time.
2.12    “Senior Management” means those Eligible Employees who are designated as
executive officers by the Board pursuant to Rule 16a-1 of the rules promulgated
pursuant to the Securities Exchange Act of 1934, as amended.
2.13    “Unit Award” shall have the meaning given that term under the AmeriGas
LTIP.
III.    Annual Bonus.
3.1    Target Bonus. At the beginning of each Fiscal Year, the Committee shall
establish a target bonus as a percentage of each Participant’s salary for the
Fiscal Year. Each Participant shall be eligible to receive an annual bonus for
the Fiscal Year based on the achievement of business and financial performance
goals, and the Participant’s individual performance goals, if applicable, during
the Fiscal Year, as established by the Committee in its discretion. The amount
actually paid to a Participant may be more or less than the target bonus amount,
depending on the extent to which the performance goals are satisfied, as
determined by the Committee.
3.2    Performance Goals.
(a)    Business/Financial Goals. At the beginning of each Fiscal Year, the
Committee shall establish the business and/or financial performance goals for
the Fiscal Year and leverage tables (as described below) that apply to the
performance goals.
(b)    Individual Goals. The Committee shall determine which Participants shall
have individual performance goals as part of their bonus calculation. At the
beginning of each Fiscal Year, the Committee shall establish each Participant’s
individual performance goals for the year, if applicable, and shall set leverage
tables that shall apply to individual performance goals.
(c)    Weighting; Leverage Tables. At the time the Committee establishes
performance goals for each Fiscal Year, the Committee shall determine the
weighting for each Participant with respect to the business and financial
performance goals and the individual goals,


2



--------------------------------------------------------------------------------





as applicable, for the Fiscal Year. At such time, the Committee shall also
determine the leverage tables, which shall set forth the percentage of the
target bonus that may become payable based on the achievement of the performance
goals, subject to the eligibility and other conditions of payment as set forth
in the Plan. The leverage tables and weighting of the goals need not be uniform
as to all Participants.
(d)    Communication of Goals. The Committee shall provide for the communication
of the performance goals and corresponding leverage tables to the Participants,
which may be by email.
3.3    Determination and Approval of Bonus Payments.
(a)    At the end of the Fiscal Year, the Committee shall determine the amount
of each Participant’s bonus, if any, based on the achievement of the business
and financial performance goals and, if applicable, the achievement of the
individual performance goals. The Committee shall have sole discretion to
determine whether and to what extent the performance goals have been met. No
bonus shall be deemed earned until the Committee makes such determinations and
all qualifying conditions of the Plan have been satisfied. The Committee shall
have sole discretion to determine whether a Participant has earned a bonus, and
the amount of any such bonus earned.
(b)    The Committee may adjust the performance results for extraordinary items
or other events, as the Committee deems appropriate.
(c)    If the threshold level of business and financial performance is not
achieved, no bonuses will be paid, unless determined otherwise by the Committee
in its discretion.
(d)    The Committee shall have discretion to increase or decrease the amount of
the annual bonus by up to 50% more or less than the amount otherwise determined,
based on the Participant’s contribution to the achievement of the performance
goals, other contributions that have a significant impact on Company
performance, or other factors. The Committee may determine that no increase or
decrease will be made for a Fiscal Year.
3.4    Newly Hired Employees, Promotions and Transfers. Employees who are newly
hired or who are promoted or transferred into a position eligible to participate
in the Plan during the Fiscal Year may be eligible to receive a prorated bonus
award calculated in whole months based on the relative time spent in the
eligible position during the Fiscal Year, as determined by the Committee. If a
Participant is transferred into a position that is not eligible to participate
in the Plan during the Fiscal Year, the Participant may be eligible to receive a
prorated award calculated in whole months based on the relative time spent in
the eligible position during the Fiscal Year, as determined by the Committee. A
Participant’s annual bonus target percentage and the Participant’s performance
goals may be adjusted to reflect any change in position during a Fiscal Year.


3



--------------------------------------------------------------------------------





3.5    Payment of Annual Bonus. Each annual bonus for a Fiscal Year shall be
paid to the Participant in a single lump sum payment between September 30 and
December 31 of the calendar year in which the Fiscal Year ends, except as
provided below. Annual bonuses for a Fiscal Year shall be paid in cash; provided
that the Committee may determine that part or all of a Participant’s annual
bonus shall be paid in the form of a Unit Award under the AmeriGas LTIP. Unless
the Committee determines otherwise, to the extent that an officer of the Company
who is subject to Section 16(b) of the Securities Exchange Act of 1934, as
amended, shall not have satisfied any ownership requirement then applicable to
such officer, as set forth in the UGI Corporation Stock Ownership Policy, up to
10% of the gross amount of the officer’s annual bonus shall be paid in fully
vested Unit Awards under the AmeriGas LTIP.
3.6    Withholding Tax. Each Employer shall withhold from each bonus payment an
amount sufficient to satisfy all federal, state and local tax withholding
requirements relating to the bonus. Unless the Committee determines otherwise,
withholding taxes with respect to any portion of a bonus paid in the form of a
Unit Award shall be deducted from the cash portion of such bonus.
IV.    Termination of Employment.
4.1    The Plan is, in part, intended as a retention tool, and bonuses are not
deemed earned until the Committee has determined whether and to what extent the
performance goals have been met and all qualifying conditions and eligibility
criteria of the Plan have been satisfied. Except as provided in Sections 4.2 and
4.3 below, a Participant must be employed by the Employer on the payment date in
order to receive a bonus.
4.2    If a Participant’s employment terminates on account of retirement, death
or disability, (a) if such retirement, death or disability occurs after the
close of a Fiscal Year but prior to payment of bonuses for such Fiscal Year, the
Participant will be eligible to receive the bonus that the Participant otherwise
would have been eligible to receive if the Participant had remained employed
until the payment date and (b) the Committee may determine that the Participant
is eligible to receive an annual bonus for the Fiscal Year in which the
termination occurs, which bonus may be prorated based on the Participant’s
period of employment with the Company during such Fiscal Year.
4.3    If a Participant’s employment terminates on account of involuntary
termination by the Employer without cause, the Committee may determine in its
sole discretion that (a) if such termination occurs after the close of a Fiscal
Year but prior to payment of bonuses for such Fiscal Year, the Participant will
be eligible to receive the bonus that the Participant otherwise would have been
eligible to receive if the Participant had remained employed until the payment
date and (b) the Participant is eligible to receive an annual bonus for the
Fiscal Year in which the termination occurs, which bonus may be prorated based
on the Participant’s period of employment with the Company during such Fiscal
Year.
4.4    In determining whether to pay any bonus under Section 4.2 and 4.3 above,
the Committee may take into account factors such as Company performance,
individual performance, and the portion of the year elapsed prior to
termination. The annual bonus payable


4



--------------------------------------------------------------------------------





under Section 4.2 or 4.3, if any, shall be paid within 60 days after the date of
termination, death or disability, as applicable (and not later than the date on
which bonuses for the applicable Fiscal Year are paid to other Participants),
subject to any conditions that may be imposed by the Committee, including
execution of a release of claims.
V.    Administration.
5.1    The Committee administers the Plan. The Committee shall have full power
and discretionary authority to interpret and administer the Plan, to make all
determinations, including all participation and bonus determinations, and to
prescribe, amend and rescind any rules, forms or procedures as the Committee
deems necessary or appropriate for the proper administration of the Plan and to
make any other determinations and take such other actions as the Committee deems
necessary or advisable in carrying out its duties under the Plan.
5.2    Any action required of the Committee under the Plan shall be made in the
Committee’s sole discretion and not in a fiduciary capacity. All decisions and
determinations by the Committee shall be final, conclusive and binding on the
Company, the Participants, and any other persons having or claiming an interest
hereunder. All bonuses shall be awarded conditional upon the Participant’s
acknowledgement, by continuing in employment with the Employer, that all
decisions and determinations of the Committee shall be final and binding on the
Participant, his or her beneficiaries and any other person having or claiming an
interest in such bonus.
VI.    General Provisions.
6.1    Clawback. Any annual bonus paid under the Plan shall be subject to any
applicable clawback and other policies implemented by the Board, as in effect
from time to time.
6.2    Transferability. No bonus under this Plan shall be transferred, assigned,
pledged or encumbered by the Participant nor shall it be subject to any claim of
any creditor, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment,
trustee’s process, or any other legal or equitable process available to any
creditor of such Participant. In the event of a Participant’s death, any amounts
payable under this Plan, as determined by the Committee, shall be paid to the
Participant’s estate.
6.3    Unfunded Arrangement. The Plan is an unfunded incentive compensation
arrangement. Nothing contained in the Plan, and no action taken pursuant to the
Plan, shall create or be construed to create a trust of any kind. Each
Participant’s right to receive a bonus shall be no greater than the right of an
unsecured general creditor of the Employer. All bonuses shall be paid from the
general funds of the Employer, and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of
bonuses.
6.4    No Rights to Employment. Nothing in the Plan, and no action taken
pursuant hereto, shall confer upon a Participant the right to continue in the
employ of the Employer, or affect the right of the Employer to terminate a
Participant’s employment at any time for cause or for no cause whatsoever.


5



--------------------------------------------------------------------------------





6.5    Section 409A. The Plan is intended to comply with the short-term deferral
rule set forth in the regulations under section 409A of the Code, in order to
avoid application of section 409A to the Plan. If and to the extent that any
payment under this Plan is deemed to be deferred compensation subject to the
requirements of section 409A, this Plan shall be administered so that such
payments are made in accordance with the requirements of section 409A. Any
payment from the Plan that is subject to the requirements of section 409A may
only be made in a manner and upon an event permitted by section 409A, including
the requirement that deferred compensation payable to a “specified employee” of
a publicly traded company be postponed for six months after separation from
service or death, if earlier. Payments upon termination of employment may only
be made upon a “separation from service” under section 409A. For purposes of
section 409A, each payment shall be treated as a separate payment. In no event
may a Participant, directly or indirectly, designate the calendar year of any
payment to be made under the Plan, and if a payment that is subject to section
409A is conditioned on the execution of a release of claims, and such payment
could be made in more than one taxable year, payment shall be made in the later
taxable year.
6.6    Termination and Amendment of the Plan. The Compensation/Pension Committee
of the Board may amend or terminate the Plan at any time. Notwithstanding the
foregoing, the Administrative Committee may adopt any amendment to the Plan as
it shall deem necessary or appropriate to (i) maintain compliance with current
laws and regulations, (ii) correct errors and omissions in the Plan document,
and (iii) facilitate the administration and operation of the Plan. The
Administrative Committee shall notify the Compensation/Pension Committee of the
Board of any such amendments to the Plan within a reasonable period of time
following such amendment.
6.7    Successors. The Plan shall be binding upon and inure to the benefit of
the Employer, its successors and assigns, and each Participant and his or her
heirs, executors, administrators and legal representatives.
6.8    Applicable Law. The Plan shall be construed and governed in accordance
with the laws of the Commonwealth of Pennsylvania.




6

